department of the treasury internal_revenue_service washington d c date cc pa cbs br1 sbwatson number release date uil memorandum for martin b kaye area_counsel sb_se area gl-127882-01 denver attn john weeda from alan c levine chief branch collection bankruptcy and summonses subject colorado public trustee’s association this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue when a public trustee forecloses a lien and sells property in colorado when is the date of the nonjudicial_sale for purposes of calculating the time period in which the united_states can redeem property pursuant to sec_7425 conclusion the date of sale for purposes of sec_7425 is the date of the public sale as provided in sec_301_7425-2 facts the colorado public trustees association cpta retained legal counsel to review their existing manual with respect to the handling of federal tax_liens in the nonjudicial foreclosure sale process one of the issues they have considered is the definition of date of sale in nonjudicial foreclosure sales handled by the public trustees they have concluded that the date of sale for purposes of sec_7425 is the date when junior liens are divested under colorado law as provided in sec_301_7425-2 the attorneys for cpta have contacted your office with respect to the views of the internal_revenue_service service regarding this and other issues your office has communicated your disagreement with the gl-127882-01 conclusions reached explaining that subsection b is the incorrect subsection the correct subsection for determining the date of sale is sec_301_7425-2 law analysis in colorado property is sold at nonjudicial public foreclosure sales by means of a public trustee system after the sale colorado provides for redemption of property by the owner and lien holders colorado grants to the owner an exclusive period of days after a foreclosure sale of property to redeem his or her interest col rev stat if no redemption occurs col rev stat provides that the lienor having the senior lien may redeem within ten days after the expiration of the redemption_period and each subsequent lienor in succession shall have and be allowed a five-day period the date of sale determines the period during which the internal_revenue_service service can redeem the property the crucial issue is the determination of the date of sale for purposes of the running of the period of limitations on the federal redemption statute at sec_7425 sec_301_7425-2 provides the method for determining the date of sale the colorado statutory provisions regarding redemptions fit within the provisions of sec_301_7425-2 which reads in pertinent part as follows i n the case of divestment of junior liens on property resulting directly from a public sale the date of sale is deemed to be the date the public sale is held regardless of the date under local law on which junior liens on property are divested or the title to the property is transferred emphasis supplied sec_301_7425-2 addresses divestment of junior liens not resulting directly from a public or private sale and does not apply to public trustee sales which divest junior liens by public sales divestment of junior liens on property resulting directly from a private sale is treated under sec_301_7425-2 and is also not relevant to public trustee sales the colorado legislature created the office of public trustee by col rev stat in lieu of the more familiar private trustee system to perform legal functions with regard to deeds of trust such as administering foreclosures and redemptions and releasing deeds of trust gl-127882-01 our office and the tax_division of the department of justice have previously considered colorado public trustee's sales and have concluded that sec_301_7425-2 applies so the date of sale under sec_7425 is the date of the public trustee's sale all of the subsection b requirements have been met the public trustee conducts a public sale that divests junior liens indeed the public trustee's sale is almost identical to example in sec_301_7425-2 t he purchaser at the public sale obtains a title which is defeasible by the exercise of a right_of_redemption in the mortgagor the purchaser's title divests the interest of junior lienors in the property as of the time of public sale the interests of junior lienors in the property revive if the mortgagor exercises his right_of_redemption the date of sale for purposes of computing a period of time determined with reference to the date of sale is the date of the public sale because junior liens on the property are divested directly as a result of the public sale although such junior liens may be revived by subsequent redemption by the mortgagor like example colorado by statue provides that the interests of the junior liens revive if the mortgagor exercises his right_of_redemption see col rev stat because colorado law follows example we reach the same conclusion as that contained in example the date of sale under sec_7425 is the date of the public sale it is not clear why the cpta incorrectly believes that the date of sale should be calculated under sec_301 b which only applies to situations in which a foreclosure sale either public or private does not divest junior liens from the property it may be that the government's earlier litigating position led to this confusion specifically in an unreported case united bank of denver v united_states d colo no 82-f-623 date the government erroneously argued that the date of sale was not the date of the public trustee's sale the district_court rejected the government's position holding that the date of sale for sec_7425 purposes is the date of the public trustee's sale as previously mentioned the government no longer espouses that view instead recognizing that the date of sale under sec_7425 is the date of the public trustee's sale and agreeing with the conclusion if not the analysis of the district court's opinion see also 963_f2d_297 10th cir the district_court found that sec_301_7425-2 was invalid the government does not agree with that analysis because b was the wrong subsection subsection b is the correct subsection the government did not appeal the case because the district_court reached the correct result albeit for the wrong reason gl-127882-01 date of sale for purposes of sec_7425 is the date of the public trustee’s sale dictum in summary a plain wording interpetation of sec_301_7425-2 and the accompanying example leads to the conclusion that the date of sale under sec_7425 is the date of the colorado public trustee’s sale if you have any questions please call the branch
